OPINION — AG — ** TEACHERS — TENURE ** WHILE A TEACHER WITH TENURE MAY `NOT' BE DIsMISSED DURING THE TERM OF AN EXISTING CONTRACT EXCEPT UPON GROUNDS SPECIFIED IN THE CONTRACT OR STATUTES, THE BOARD OF EDUCATION MAY LEGALLY CHOOSE NOT TO RENEW THE CONTRACT OF A TENURED TEACHER WHERE THE BOARD, IN GOOD FAITH, BASED THE NON RENEWAL ON A LOSS OF ATTENDANCE, THE LACK OF AVAILABLE FUNDS CAUSED BY A REDUCTION IN FEDERAL FUNDS OR A MANDATORY RETIREMENT AGE POLICY. (FEDERAL FUNDING, RETIREMENT, TERMINATION, TENURE, TEACHERS) CITE: 70 O.S. 6-103 [70-6-103], 70 O.S. 6-122 [70-6-122], 70 O.S. 5-117 [70-5-117] (JOE C. LOCKHART)